DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on February 17, 2021, is acknowledged.

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Information Disclosure Statement
The documents crossed off in the IDS filed on 2/15/2019, were not included or were not in the English language or has an English equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “maximum longitudinal cross-sectional diameter” and claim 2 recites “maximum cross-sectional diameter” which are indefinite.  It is not clear how either can recite a diameter as they are layers applied to a substrate and are not circular.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazeyama (US 2019/0148175).
Hazeyama teaches a method of making semiconductor packages (abstract).  Paragraph 0016 teaches the durability in treatments including exposing and developing and heating.  The layer that is applied to the substrate is made of alicyclic structure-containing resin (paragraph 0017).  The structure comprises a substrate with an adhesive layer of the alicyclic resin (paragraph 0021).  Paragraph 0025 teaches that the semiconductor chips (elements) are applied on the adhesive and sealed with a resin.  Paragraphs 0041-0044 teach the structure. (claim 1)  The elements depicted in the figures appear to be spaced apart and have material above and below (to meet the 10-90% requirement).  See Figures 1C and 2F, for example.  (claim 4)  Paragraphs 0089 and 0097 teach the efficient peeling of the elements can occur (claim 18). 
	Hazeyama does not teach the compositions as recited in 5-17.
Therefore, it would have been obvious to one of ordinary skill in the art to have sealed the semiconductor elements between two layers of resin as taught by Hazeyama because Hazeyama teaches such a process leads to durability during further processing such as exposing and developing and heating. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soga (US 2016/0358833) teaches two photosensitive layers formed over elements.  See abstract and paragraphs 0018- 0029.
Choi (US 2019/056658) teaches a resin layer composition used in conjunction with semiconductors.  See paragraphs 0095-0098 for the heat curable binder and paragraphs 0055-0073 for the resin components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737